Paul Ward, Justice. This litigation involves the ownership of a parcel of land 43 feet wide and 147 feet long. We may hereafter, for brevity, refer to this land as the “lot”. First, we set out below a brief summary of the parties and pleadings involved. Complaint. On April 3, 1967 W. H. Guthrey and wife (appellants), filed a complaint in circuit court to eject Deva Gar is (appellee) from the “lot” and to recover damages. In the complaint appellants claimed to be the owners of a parcel of land (including the “lot”) described (in general) as: A part of the northeast quarter of the northwest quarter of section 30, township 3 south, range 25 west — being approximately 380 feet north and south and 280 feet east and west consisting of 1.72 acres. Title to said land was. deraigned through numerous conveyances since 1876. It was alleged that appellee was occupying a house built on said “lot”, and claimed same as her own property, and; that appellee had no valid title to said “lot”. Answer. Appellee, after entering a general denial, deraigned her title to said “lot” as follows: (1) . Deed, dated June 18, 1942, from O. G. Cowart to I. J. Cowart, conveying all of the NWV^ of the NEVé, (emphasis explained later) north of Main Street in Black Springs (excepting certain named lots and blocks not involved here). (2) Deed, dated October 29, 1945 from J. I. Cowart to Dave Brunt, conveying a part of the lands described in (1) above. (3) Deed, dated March 8, 1961, from Dave Brunt and wife to appellee conveying a part of Block 10 in Black Springs — describing by metes and bounds the “lot” in litigation — being 43’ east and west and 147’ north and south, being “all of lot 15 and parts of Lots 13 and 14 of said Block 10 according to plat of said town . . .” Decree. Following the above pleadings the cause of action was transferred to chancery court and after the issues were presented on the pleadings and interrogatories, the trial court found and held: 1. The complaint in Ejectment is not supported by the evidence and the same is dismissed. 2. The title to “lot” in dispute is quieted in appellee. 3. The deeds in appellee’s chain of title wherein the descriptions read “NW% of NE%” are reformed to read “NE% of E W14”. On appeal, appellants rely on four separate points for a reversal which we now discuss in the order presented. One. It is here contended by appellants that the trial court erred in dismissing their complaint in Ejectment. We find it unnecessary to discuss this point in detail. If the trial court was correct in holding that title to the parcel of land in dispute was in appellee, then appellants cannot prevail in Ejectment. Two. Next, appellants are relying on a chain of title in them and their ancestors dating from 1876 until appellee began constructing a house on the “lot”. Again, and for reasons stated under point One, it is deemed unnecessary to discuss this point. Three. It is our conclusion that the trial court was correct in confirming title to the “lot” in appellee. This conclusion is based on the two grounds presently discussed. (a) As previously indicated, we, like the tidal court, are unable to say the conveyances in appellants’ chain of title contain a definite description to the “lot”. Also, the descriptions in appellants’ tax receipts are likewise indefinite. The record shows that for the years 1954 to 1966 the description was “Part of NE14 ÑW14 Sec. 30, Twp. 3 South, Range 25 "West”, being one-half acre. While the description in appellee’s deed is not perfectly clear, we think it is much more definite than that of appellant. It reads (transcript page 39), in essence: Part of Block 10, Black Springs, being 43 feet by 147 feet, and includes all of lot 15; part of lots 13 and 14, and; the west 43 feet of the alley between Lot 15 on the South and Lots 13 and 14 on the North. The above description appears to describe the parcel of land on which appellee built her home and now lives. The plat of the town of Black Springs (as attached to appellants’ brief at page 103) shows: the lots in Block 10 are twenty-five feet wide east and west; there is an alley running east and west through the middle of Block 10; Lot 15 lies south of the alley and on the west side of the Block; Lot 14 lies north of Lot 15 — abutting the alley; Lot 13 lies east of Lot 14, and; Block 10 (and the adjoining Blocks) are located in the NE% NW]4 of said Sec. 30. It is not disputed that appellee’s house is located (at least partly) on said Lot 15. In view of the above we can not say the court erred in finding appellee received a deed to the “lot”. (b) In addition to the above, there is another ground on which the trial court must be affirmed. The preponderance of the evidence, in our opinion, shows: When appellee bought the “lot” appellants knew about it, and they also knew appellee was going to build a residence thereon; appellants were aware of the fact, at all times, that appellee was actually building the house, yet they did not raise any objection. Under the above state of facts the trial court was justified in holding appellants were estopped from questioning appellee’s title to the “lot”. See: PettitGalloway Co. v. Womack, 167 Ark. 356, 268 S.W. 353; Steele v. Jackson, 194 Ark. 1060, 110 S.W. 2d 1, and R. T. Ueltzen, et al v. Billy Roe and Neva Roe Sowl, 242 Ark. 17, 411 S.W. 2d 894. Four. Finally, we see no merit in appellants’ contention that the trial court erred in reforming the description in appellee’s chain of title. As previously pointed out the “lot” is a part of the NE% NW% of said section 30, while the reformed deeds purported to convey land in the NWI4 NE% of said section. The trial court held this was a mutual mistake and accordingly made the reformation. There is ample evidence in the record to sustain this holding. It reveals, among other things, that said Block 10 is not even located in the NW% of NE14, but is in the NEü hi W1/^. It is pointed out that Dave Brunt and others filed an intervention, raising this question of reformation, and the trial court decided in their favor. The only objection raised by appellants to the court’s action is that the proof was insufficient to sustain the same. We cannot agree. Affirmed. Fogleman & Byre, JJ., concur.